Case 3:17-cv-00022-GMG Document 66 Filed 08/25/21 Page 1 of 3 PageID #: 541




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                MARTINSBURG


HAROLD M. BILLITER,

             Petitioner,


v.                                                    CIVIL ACTION NO.: 3:17-CV-22
                                                      (GROH)


RALPH TERRY,

             Respondent.


               ORDER ADOPTING REPORT AND RECOMMENDATION

      Now before the Court is the Report and Recommendation (AR&R@) of United States

Magistrate Judge James P. Mazzone. Pursuant to this Court’s Local Rules, this action

was referred to Magistrate Judge Mazzone for submission of a proposed R&R.

Magistrate Judge Mazzone issued his R&R on July 15, 2021. ECF No. 57. In his R&R,

Magistrate Judge Mazzone recommends that the Petitioner’s § 2254 petition be

dismissed with prejudice and the Respondent’s motion to dismiss for failure to exhaust

administrative remedies be terminated as moot.

      Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court must conduct a de novo review of

the magistrate judge=s findings where objection is made. However, the Court is not

required to review, under a de novo or any other standard, the factual or legal conclusions

of the magistrate judge to which no objection is made. Thomas v. Arn, 474 U.S. 140,

150 (1985). Failure to file timely objections constitutes a waiver of de novo review and

of the Petitioner’s right to appeal this Court’s Order. 28.U.S.C. ' 636(b)(1); Snyder v.
Case 3:17-cv-00022-GMG Document 66 Filed 08/25/21 Page 2 of 3 PageID #: 542




Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

94 (4th Cir. 1984).

        Objections to Magistrate Judge Mazzone=s R&R were due within fourteen plus

three days of service. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b). The Petitioner

accepted service on July 19, 2021. 1 ECF No. 61. To date, no objections have been

filed. Accordingly, this Court will review the portions of the R&R to which the Petitioner

objects de novo and the remainder of the R&R for clear error.

        Upon careful review and thoughtful consideration of the R&R, it is the opinion of

this Court that Magistrate Judge Mazzone=s Report and Recommendation should be, and

is hereby, ORDERED ADOPTED for the reasons more fully stated therein. ECF No. 57.

Accordingly, the Petitioner’s § 2254 petition is DISMISSED WITH PREJUDICE. ECF

No. 1. The Court further ORDERS that the Respondent’s Motion to Dismiss based on

failure to exhaust administrative remedies [ECF No. 20] and the Petitioner’s Motion for

Leave to Amend [ECF No. 59] be TERMINATED as MOOT.

        This matter is ORDERED STRICKEN from the Court’s active docket.

        As a final matter, upon an independent review of the record, this Court hereby

DENIES the Petitioner a Certificate of Appealability, finding that no juror “would find it

debatable whether [this Court] was correct in its procedural ruling.” Slack v. McDaniel,

529 U.S. 473, 484 (2000).

        The Clerk of Court is DIRECTED to mail a copy of this Order to the Petitioner by

certified mail, return receipt requested, at his last known address as reflected on the



1       On August 4, 2021, the Court granted the Petitioner’s motion for an extension to file his objections
to the R&R, making his objections due August 25, 2021. ECF No. 63.
                                                   2
Case 3:17-cv-00022-GMG Document 66 Filed 08/25/21 Page 3 of 3 PageID #: 543




docket sheet.

      DATED: August 25, 2021




                                     3
